UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7217


RONALD BLANDING,

                Petitioner - Appellant,

          v.

WARDEN OF MCCORMICK CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:12-cv-01179-MGL)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Blanding, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Blanding seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 See 28 U.S.C. § 2253(c)(1)(A)

(2012).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

            When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by      demonstrating      that

reasonable      jurists       would      find    that     the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on     procedural        grounds,      the    prisoner        must

demonstrate     both    that       the   dispositive         procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Blanding has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument     because      the    facts   and   legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3